Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of July 15, 2014, by and among LiqTech International A/S, a Danish company (the “ Buyer ”), Provital Solutions A/S, a Danish company (the “ Company ”) and Masu A/S, a Danish company (the “ Seller ” and collectively with the Company and the Buyer, the “ Parties ” and each, a “ Party ”). RECITALS WHEREAS, the Company is a Denmark-based water solutions company specializing in integrated filtration solutions for the swimming pool and spa market segment, and is developing and producing ceramic filtration systems for water treatment purposes (as such business is currently conducted by the Company, the “ Business ”); and WHEREAS, the Seller is currently the owner of record and beneficially of 51.43% of the total issued and outstanding capital stock of the Company; and WHEREAS, the Seller has entered into negotiations with Styrelsen for Forskning og Innovation, Borrean Innovation A/S, and Paw Juul to acquire the remaining issued and outstanding capital stock of the Company (the “ Share Acquisitions ”), upon the consummation of which, Seller will own 100% of the issued and outstanding capital stock of the Company (the “ Capital Stock ”); and WHEREAS, the Buyer desires to purchase the Capital Stock, and the Seller desires to sell the Capital Stock to the Buyer, upon the terms and subject to the conditions set forth in this Agreement; and WHEREAS, in partial consideration for the purchase of the Capital Stock, shares of Common Stock in the Buyer’s parent company, LiqTech International, Inc., a Nevada corporation (“
